Citation Nr: 1816726	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for carpal tunnel syndrome of the left upper extremity, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1986 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  

In order to establish jurisdiction over the issue on appeal, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C. § 5108 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in November 2006, the RO denied service connection for carpal tunnel syndrome of the left upper extremity.  

2.  Additional evidence received since the November 2006 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim. 

3.  The Veteran's carpal tunnel syndrome of the left upper extremity is related to service. 


CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying service connection for carpal tunnel syndrome of the left upper extremity is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).
2.  Evidence received since the November 2006 rating decision is new and material to the service connection claim for carpal tunnel syndrome of the left upper extremity, therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for carpal tunnel syndrome of the left upper extremity have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Because the claims are being granted, the Board need not discuss VA's compliance with the duties to notify and assist.


I. New and Material

The Veteran asserts service connection for left hand carpal tunnel syndrome.  The RO denied the claim in September 1994, finding no confirmed diagnosis of carpal tunnel syndrome or a chronic disability of the wrists.  A November 2006 rating decision confirmed the denial, finding there was no medical evidence establishing that the Veteran's carpal tunnel syndrome originated in service.  As the Veteran did not file a timely notice of disagreement, or submit new and material evidence within one year, the November 2006 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A piece of evidence submitted subsequent to the November 2006 rating decision includes a March 2011 VA treatment record from Dr. D. which notes "although [the Veteran's] available records do not confirm the existence of CTS [carpal tunnel syndrome] prior to release from AD [active duty], her natural hx [history] does suggest it is more likely than not she had emerging CTS."  The Board finds this statement relates to an unestablished fact, namely establishing a current disability and establishing a potential relationship between a current disability and service.  For the aforementioned reasons, the evidence for her claim of carpal tunnel syndrome of the left upper extremity is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

II. Service Connection

The Veteran claims her current left hand carpal tunnel syndrome is related to service.  Specifically, noting in her June 2014 substantive appeal that her left hand condition began while serving in the Navy as a personnel man for eight years, which required her to use either a typewriter or computer for eight hours a day at least five days a week.  She elaborated in her 2015 Board hearing that during service she complained of pain and numbness in both hands and continues to suffer from these symptoms.  

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309) were initially provided to the Veteran in the 2014 Statement of the Case.  Since she has had adequate notice of the pertinent laws, they will not be repeated here.

Initially, the Board notes the Veteran has a current diagnosis of status post op carpal tunnel repair; therefore satisfying the criteria for a current disability.  See September 2011 VA examination report.  

Service treatment records reveal the Veteran complained of hand and wrist pain for three weeks while working as a typist for five to six hours a day.  She reported temporary relief with Tylenol.  She was also assessed with overuse syndrome of both hands, possible psychosomatic complaints versus stress reaction.  See August 1992 records.  Additionally, her military personnel records note she was a personnel man.  

A June 2009 statement from Dr. D. notes he has been the Veteran's primary care manager since 1997 and in most cases has been the physician evaluator who initiated consults regarding her bilateral upper extremity symptoms.  Dr. D. notes she had a diagnosis of bilateral cubital tunnel syndrome, which was felt to be a repetitive motion related injury.  A March 2010 statement from Dr. D. notes he found records dating back to 1986 and there were clinic notes in August 1992 with complaints of bilateral hand pain.  "On the providers physical there were positive finding for right CTS but not for left ......... ie I suspect not enough documentation to substantiate pre separation left CTS .......... although at least does document pre separation left sided complaints." 

A March 2011 VA treatment record from Dr. D. notes "although her available records do not confirm the existence of CTS prior to release from AD, her natural hx does suggest it is more likely than not she had emerging CTS. "  A January 2013 statement from Dr. D. notes "[h]er symptoms of CTS have consistently been bilateral and she initially complained of these symptoms in 1992 while still on active duty.  While her initial physical exam was not classic for CTS, her subsequent course with EMG proven bilateral CTS suggests that it is more likely than not that her early symptoms in 1992 were the initial symptoms of CTS."  The Board finds the statement from Dr. D. to be highly probative as it is clear Dr. D. was familiar with the Veteran's medical history as he reviewed her service medical records and had been her provider since 1997.  Also, he provided an adequate rationale for his opinion.  

The Board acknowledges that a 2011 VA examiner found it was less likely than not that the Veteran's left carpal tunnel syndrome was due to or a progression of the treatment she received in service for hand and wrist pain.  However, the Board finds there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for carpal tunnel syndrome of the left upper extremity is warranted. 



ORDER

The service connection claim for carpal tunnel syndrome of the left upper extremity is reopened.  

Service connection for carpal tunnel syndrome of the left upper extremity is granted. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


